
	

113 S1291 IS: Family Engagement in Education Act of 2013
U.S. Senate
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1291
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2013
			Mr. Reed (for himself,
			 Mr. Coons, and Mr. Whitehouse) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To strengthen families' engagement in the education of
		  their children.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Family Engagement in Education Act
			 of 2013.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Findings; purpose.
				Sec. 4. Amendment references.
				Sec. 5. Family engagement in education.
				Sec. 6. State plans.
				Sec. 7. Local educational agency plans.
				Sec. 8. Family engagement in education policy.
				Sec. 9. Prevention and intervention programs for children and
				youth who are neglected, delinquent, or at risk.
				Sec. 10. Research and evaluation for family engagement in
				education.
				Sec. 11. High-quality teachers and principals.
				Sec. 12. Definitions.
				Sec. 13. Repeal of Parental Assistance and Local Family
				Information Centers.
				Sec. 14. Conforming amendments.
				Sec. 15. Government Accountability Office study and
				report.
			
		3.Findings;
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Family engagement
			 in a child's education raises student achievement, improves behavior and
			 attendance, decreases drop-out rates, and improves the emotional and physical
			 well-being of children.
				(2)Families are
			 critical determinants of children's school readiness as well as of students'
			 decision to pursue higher education.
				(3)Effective family
			 engagement is a great equalizer for students, contributing to their increased
			 academic achievement, regardless of parents' education level, ethnicity, or
			 socioeconomic background.
				(4)Research on
			 school improvement has identified meaningful partnerships with families and
			 communities as 1 of 5 critical ingredients necessary to turnaround chronically
			 low-performing schools.
				(5)Positive benefits
			 for children, youth, families, and schools are maximized through effective
			 family engagement that—
					(A)is a shared
			 responsibility in which schools and other community agencies and organizations
			 are committed to reaching out to engage families in meaningful ways and
			 families are committed to actively supporting their children's learning and
			 development;
					(B)is continuous
			 across a child's life from birth to young adulthood; and
					(C)reinforces
			 learning that takes place in all settings.
					(b)PurposeThe
			 purpose of this Act is to increase student success and foster school
			 improvement by strengthening families’ engagement in the education of their
			 children.
			4.Amendment
			 referencesExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		5.Family
			 engagement in education
			(a)Family
			 engagement and responsibility fundTitle I (20 U.S.C. 6301 et seq.) is amended
			 by adding after section 1004 the following:
				
					1005.Family
				engagement and responsibility fund
						(a)In
				generalEach State educational agency shall reserve not less than
				0.3 percent and not more than 1 percent of such agency's allocated funds under
				section 1122 for each fiscal year for use as provided in subsection (b).
						(b)Use of reserved
				fundsFrom the amounts reserved for each fiscal year under
				subsection (a), each State educational agency—
							(1)shall establish a
				Statewide Family Engagement Center under section 1006;
							(2)shall establish
				at least 1 Local Family Engagement Center under section 1007; and
							(3)may allocate any
				funds remaining after carrying out paragraphs (1) and (2) for building State
				educational agency capacity for family engagement activities under section
				1008.
							(c)Special
				ruleIf a State's allocation under section 1122 for a fiscal year
				is less than $60,000,000, and such State determines that such allocation is
				insufficient to establish a center of sufficient size and scope to meet the
				requirements of paragraphs (1) and (2) of subsection (b), such State may use
				its allocation for activities under section
				1008.
						.
			(b)Statewide
			 Family Engagement Centers ProgramTitle I (20 U.S.C. 6301 et seq.) is amended
			 by adding after section 1005, as added by subsection (a), the following:
				
					1006.Statewide
				Family Engagement Centers
						(a)Grants
				authorizedFrom the funds reserved under section 1005, each State
				shall award a grant or contract to a statewide nonprofit organization to
				establish a Statewide Family Engagement Center to provide comprehensive
				training, technical assistance, and capacity-building to local educational
				agencies, organizations that support family-school partnerships, and other
				organizations that carry out parent education and family engagement in
				education programs.
						(b)Applications
							(1)In
				generalEach statewide nonprofit organization that desires a
				grant under this section shall submit an application to the State at such time,
				in such manner, and accompanied by such information as the State may
				require.
							(2)ContentsEach
				application submitted under paragraph (1) shall include, at a minimum, the
				following:
								(A)A description of
				the applicant's approach to family engagement in education, including the use
				of strength-based strategies.
								(B)A description of
				the applicant's plan for improving statewide capacity for family engagement in
				education, that includes—
									(i)management
				capacity and governance;
									(ii)statewide
				leadership;
									(iii)systemic
				services for family engagement in education;
									(iv)capacity-building
				for local educational agencies, and schools served under this title; and
									(v)student learning
				and school improvement.
									(C)A description of
				the applicant's experience in providing training, information, and support to
				local educational agencies, schools, and nonprofit organizations on family
				engagement in education policies and practices that are effective for
				low-income parents and families, limited English proficient individuals,
				minorities, parents of students with disabilities, parents of homeless
				students, foster parents and students, parents of migrant students, and parents
				of Indian and Native Hawaiian students, where applicable.
								(D)An assurance that
				the Statewide Family Engagement Center will—
									(i)be governed by a
				board of directors, the membership of which includes parents of school-aged
				children;
									(ii)have a process
				for outreach and consultation with—
										(I)parents of
				children from birth through young adulthood;
										(II)representatives
				of the State parent-teacher association;
										(III)representatives
				of education professionals with expertise in improving services for
				disadvantaged children;
										(IV)representatives
				of local elementary schools and secondary schools, including students,
				disadvantaged youth, and representatives from local youth organizations;
				and
										(V)representatives
				of a State educational agency, a local educational agency, and an Indian
				tribe;
										(iii)operate a
				center of sufficient size, scope, and quality to ensure that the center is
				adequate to serve the State educational agency, local educational agencies, and
				community-based organizations;
									(iv)serve urban,
				suburban, and rural local educational agencies and schools;
									(v)work with—
										(I)the State
				educational agency, local educational agencies (including local educational
				agencies receiving funds under section 7113), and schools;
										(II)Local Family
				Engagement Centers assisted under section 1007;
										(III)parent training
				and information centers and community parent resource centers assisted under
				sections 671 and 672 of the Individuals with Disabilities Education Act;
				and
										(IV)other
				organizations and agencies;
										(vi)use not less
				than 20 percent of the funds received under this section in each fiscal year to
				establish or expand technical assistance for evidence-based early childhood
				parent education programs that focus on successful transition to school;
									(vii)provide
				assistance to the State educational agency, local educational agencies, Indian
				tribes, and community-based organizations that support family members in areas
				such as assistance in understanding State and local standards and measures of
				student and school academic achievement and strategies for supporting school
				academic achievement;
									(viii)work with the
				State educational agency, local educational agencies, Indian tribes, and
				schools to determine parental needs and the best means for delivery of services
				to address such needs; and
									(ix)meet the
				requirements for matching funds under subsection (d).
									(c)Use of
				fundsA statewide nonprofit organization that receives a grant
				under this section shall use the grant funds to provide training, technical
				assistance, and capacity-building in coordination with the State educational
				agency, local educational agencies, Indian tribes, and organizations that
				support family-school partnerships to—
							(1)assist parents in
				participating effectively in their children's education and to help their
				children meet State and local standards, such as assisting parents—
								(A)to engage in
				activities that will improve student academic achievement, including
				understanding how they can support learning in the classroom with activities at
				home and in afterschool and extracurricular programs;
								(B)to communicate
				effectively with their children, teachers, principals, counselors,
				administrators, and other school personnel;
								(C)to become active
				participants in the development, implementation, and review of school-parent
				compacts, family engagement in education policies, and school planning and
				improvement;
								(D)to participate in
				the design and provision of assistance to students who are not making adequate
				academic progress;
								(E)to participate in
				State and local decisionmaking;
								(F)to train other
				parents; and
								(G)to help the
				parents learn and use technology applied in their children's education;
								(2)assist the State
				educational agency in developing and implementing a statewide family engagement
				in education policy and systemic initiatives that will provide for a continuum
				of services to remove barriers for family engagement in education and support
				school reform efforts;
							(3)assist in the
				development, implementation, and assessment of family engagement in education
				policies and plans under sections 1112 and 1118; and
							(4)supplement the
				family engagement activities under section 7115 and coordinate with the Bureau
				of Indian Education and Indian tribes to improve family engagement in education
				policies and programs, where applicable.
							(d)Matching funds
				for grant renewalFor each fiscal year after the first fiscal
				year for which a statewide nonprofit organization receives a grant under this
				section, the organization shall demonstrate in the application that a portion
				of the services provided by the organization, as determined by the State, is
				supported through non-Federal contributions, which may be in cash or
				in-kind.
						(e)Submission of
				informationEach statewide nonprofit organization that receives a
				grant under this section shall submit to the State, on an annual basis,
				information on the activities it has carried out using grant funds received
				under this section, including reporting on metrics developed under section 1505
				and reporting on the recommendations provided by the special advisory committee
				and the actions taken in response to such recommendations.
						(f)Rule of
				constructionNothing in this section shall be construed to
				prohibit a Statewide Family Engagement Center from—
							(1)having its
				employees or agents meet with a parent at a site that is not on school grounds;
				or
							(2)working with
				another agency that serves children.
							(g)Parental
				rightsNotwithstanding any other provision of this
				section—
							(1)no person
				(including a parent who educates a child at home, a public school parent, or a
				private school parent) shall be required to participate in any program of
				parent education or developmental screening under this section; and
							(2)no program or
				center assisted under this section shall take any action that infringes in any
				manner on the right of a parent to direct the education of their
				children.
							1007.Local Family
				Engagement Centers Program
						(a)PurposeThe
				purpose of this section is to establish and operate Local Family Engagement
				Centers and to evaluate the usefulness and effectiveness of innovative
				approaches demonstrated by these centers in engaging families in their
				children’s education by providing training, services, supports, and
				opportunities that meet families' needs and remove barriers to their engagement
				in their children’s education to improve student achievement.
						(b)Grants
				authorizedFrom the funds reserved to carry out this section
				under section 1005(b)(2), a State educational agency shall award grants or
				enter into contracts and cooperative agreements with eligible entities to
				establish and operate Local Family Engagement Centers.
						(c)PriorityIn
				making grants under this section, the State shall give priority to eligible
				entities that propose to serve communities with the greatest need, as
				determined by the State.
						(d)Eligible
				EntityIn this section, the term eligible entity
				means a private, nonprofit organization or Indian tribe that—
							(1)has a
				demonstrated record of working with low-income parents and families in the
				community;
							(2)is located in a
				community with elementary schools and secondary schools that receive funds
				under part A and is accessible to families of students in those schools;
				and
							(3)is partnering
				with 1 or more local educational agencies or 1 or more schools that receive
				funds under part A.
							(e)Application for
				grantsTo receive a grant under this section, an eligible entity
				shall submit an application to the State educational agency at such time, in
				such manner, and accompanied by such information as the State educational
				agency may require, including—
							(1)a description of
				the entity's approach on family engagement in education, including its use of
				strength-based strategies;
							(2)information
				demonstrating that the applicant meets the definition of an eligible
				entity;
							(3)information that
				the applicant has the capacity to structure and operate a center of sufficient
				scope and quality adequate to serve the needs of the local area in which it is
				located;
							(4)a description of
				the entity’s experience in providing training, services, and support to
				low-income parents and families, English language learners, minorities, parents
				of students with disabilities, parents of homeless students, foster parents,
				parents of Indian and Native Hawaiian students, and parents of migrant
				students;
							(5)a description of
				the collaboration with the local educational agency or school personnel in the
				area to be served by the center;
							(6)a description of
				the steering committee, a majority of whose members are parents of students in
				schools that receive funds under part A, who will be targeted for services by
				the Local Family Engagement Center, that will direct and implement the
				activities of the Local Family Engagement Center;
							(7)a description of
				how the entity will coordinate its efforts with the Statewide Family Engagement
				Center;
							(8)information that
				the applicant is capable of meeting milestones or deadlines as the State
				educational agency may prescribe; and
							(9)such other
				information as the State educational agency determines necessary.
							(f)Uses of
				fundsAn eligible entity that receives a grant under this section
				shall establish and operate a Local Family Engagement Center and use the grant
				funds to provide training, services, and supports to engage families in their
				children’s education and to build the school-family partnerships necessary to
				ensure that all children are on track to graduate from high school ready for
				college and careers, such as through—
							(1)assisting parents
				and families in understanding how they can improve student achievement,
				including how to access ongoing student performance data and related
				information to support learning in the classroom with activities at home, and
				in afterschool and extracurricular activities;
							(2)assisting parents
				and families in supporting on-time graduation, including understanding early
				warning indicators that a student is at risk of not graduating on time;
							(3)assisting parents
				and families in understanding how they can prepare their children academically,
				socially, and financially for postsecondary education, including early
				awareness of the availability of student financial assistance and career and
				technical education opportunities;
							(4)training parents
				and families on effective ongoing communication with their children, teachers,
				principals, counselors, administrators, and other school personnel;
							(5)providing direct
				services to families, such as home visitation, family literacy programs, and
				health and behavioral health services to meet the needs of families and remove
				barriers for engaging in the education of their children;
							(6)providing
				advocacy services to ensure that families can fully participate in their
				children’s education;
							(7)providing
				supports such as transportation, childcare, and meals to facilitate family
				engagement in education in programs implemented or assisted by the Center;
				and
							(8)improving the
				coordination, availability, and effectiveness of integrated services and
				comprehensive supports for children and families.
							(g)Evaluation and
				annual reportA State educational agency shall—
							(1)evaluate the
				effectiveness of the grants funded under this section and section 1006;
				and
							(2)issue an annual
				report on the implementation of such grants, describing any practices the State
				determines to be most effective or innovative for fulfilling the purposes of
				the Local Family Engagement Centers.
							1008.State
				educational agency capacity for family engagement activitiesEach State may use funds reserved under
				section 1005(b)(3) to support the development and implementation of the
				statewide family engagement in education plan described in section 1111(d)
				through activities such as—
						(1)supporting an
				office or staff positions within the agency dedicated to family engagement in
				education;
						(2)carrying out the
				State’s responsibilities under sections 1006 and 1007;
						(3)developing and
				implementing a statewide data collection and evaluation system on family
				engagement in education metrics to identify schools that would benefit from
				training and support related to family engagement in education;
						(4)reviewing local
				educational agencies’ family engagement in education policies and practices as
				provided by sections 1112(b)(1)(P) and 1118(i), and evaluating the use of funds
				under this section;
						(5)coordinating
				technical assistance and support to local educational agencies, including local
				educational agencies receiving funds under section 7113, with schools that
				would benefit from training and support related to family engagement in
				education;
						(6)developing
				curricula for professional development for teachers, principals, school
				librarians, and other school leaders on improving family engagement in
				education;
						(7)developing
				standards and curricula for family engagement in education in partnership with
				teacher and principal preparation programs; and
						(8)coordinating
				statewide services related to early education, higher education, child health
				and welfare, after-school programs, community service-learning programs, and
				other programs to develop coordinated family engagement in education policies,
				practices, and
				services.
						.
			(c)Conforming
			 amendmentThe table of contents in section 2 of the Elementary
			 and Secondary Education Act of 1965 is amended by inserting after the item
			 relating to section 1004 the following:
				
					
						Sec. 1005. Family engagement and responsibility
				fund.
						Sec. 1006. Statewide Family
				Engagement Centers.
						Sec. 1007. Local Family Engagement Centers Program.
						Sec. 1008. State educational agency
				capacity for family engagement
				activities.
					
					.
			6.State
			 plans
			(a)In
			 generalSection 1111(d) (20 U.S.C. 6311(d)) is amended to read as
			 follows:
				
					(d)Family
				engagementEach State plan shall include a plan for strengthening
				family engagement in education. Each such plan shall, at a minimum,
				include—
						(1)a description of
				the State's criteria and schedule for review and approval of local educational
				agency family engagement in education policies and practices pursuant to
				sections 1112(e)(3) and 1118(i);
						(2)a description of
				the State's system and process for assessing local educational agency
				implementation of section 1118 responsibilities;
						(3)a description of
				the State's criteria for identifying local educational agencies that would
				benefit from training and support related to family engagement in
				education;
						(4)a description of
				the State's statewide system of technical assistance and support for local
				educational agencies and schools on family engagement in education;
						(5)an assurance that
				the State will, when applicable, refer to the Statewide Family Engagement
				Center and the applicable Local Family Engagement Center those local
				educational agencies that would benefit from training and support related to
				family engagement in education;
						(6)a description of
				the procedure assuring the State educational agency will engage in timely,
				on-going, and meaningful consultation with representatives of Indian tribes and
				Native Hawaiian educational organizations located in the State in the
				development of the State plan to serve local educational agencies under its
				jurisdiction in order to improve the coordination of activities under this Act,
				to meet the purpose of this title, to meet the unique cultural, language, and
				educational needs of Indian and Native Hawaiian students, and to improve
				implementation of family engagement in education programs and services for
				parents of Indian and Native Hawaiian students;
						(7)a plan for using
				funds reserved under section 1005; and
						(8)a description of
				the relationship, as applicable, between the State educational agency and
				Statewide and Local Family Engagement Centers, parent training and information
				centers, and community parent resource centers in the State established under
				sections 671 and 672 of the Individuals with Disabilities Education
				Act.
						.
			(b)Reports
				(1)Annual State
			 reportSection 1111(h)(4) (20 U.S.C. 6311(h)(4)) is
			 amended—
					(A)in subparagraph
			 (F), by striking and after the semicolon;
					(B)in subparagraph
			 (G), by striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(H)the number of
				schools and the name of each school that would benefit from training and
				support related to family engagement in education, the reason why such school
				was so identified, and the measures taken to address the need for training and
				support; and
							(I)information on
				the State educational agency's family engagement in education programs and
				activities.
							.
					(2)Technical
			 assistanceSection 1111(j) (20 U.S.C. 6311(j)) is amended by
			 inserting the development and implementation of policies and procedures
			 for family engagement in education, after
			 reliable,.
				7.Local
			 educational agency plans
			(a)In
			 generalSection 1112(b)(1)(P) (20 U.S.C. 6312(b)(1)(P)) is
			 amended to read as follows:
				
					(P)a description of
				the strategy the local educational agency will use to implement and assess
				family engagement in education under section
				1118;
					.
			(b)Engagement in
			 developing plansSection 1112(b)(1) (20 U.S.C. 6312(b)(1)) is
			 amended—
				(1)by redesignating
			 subparagraph (Q) as subparagraph (T); and
				(2)by inserting
			 after subparagraph (P) the following:
					
						(Q)a description of
				how the local educational agency will engage families in the development,
				implementation, and assessment of local educational agency plans;
						(R)a description of
				how the local education agency will improve teacher and principal knowledge and
				skills in effectively engaging parents in their children’s education;
						(S)a description of
				the procedure assuring the local educational agency will engage in timely,
				on-going, and meaningful consultation with representatives of Indian tribes and
				Native Hawaiian educational organizations located in the area served by the
				local educational agency in the development of the local plan in order to
				improve the coordination of activities under this Act, to meet the purpose of
				this title, to meet the unique cultural, language, and educational needs of
				Indian students and Native Hawaiian students, and to improve implementation of
				family engagement in education programs and services for parents of Indian and
				Native Hawaiian students;
				and
						.
				8.Family
			 engagement in education policy
			(a)Local
			 educational agency development of policies and practicesSection
			 1118 (20 U.S.C. 6318) is amended—
				(1)by redesignating
			 subsections (a) through (h) as subsections (b) through (i), respectively;
			 and
				(2)by inserting
			 before subsection (b), as redesignated by paragraph (1), the following:
					
						(a)In
				generalEach local educational agency and each school receiving
				funds under this part shall develop policies and practices for family
				engagement in education that meet the following principles and standards for
				family-school partnerships:
							(1)Welcome all
				families to be active participants in the life of the school, so that they feel
				valued and connected to each other, school staff, and what students are
				learning in class.
							(2)Communicate
				effectively by ensuring regular two-way, meaningful communication between
				family members and local educational agency and school staff in a manner,
				language, and with technology that family members can understand and
				access.
							(3)Support student
				success by fostering continuous collaboration between family members and local
				educational agency and school staff to support student learning and healthy
				development at school and at home.
							(4)Speak up for
				every child and empower family members to be advocates for all students within
				the school.
							(5)Ensure that
				family members, local educational agencies, and school staff are equal partners
				in family engagement in education decisionmaking.
							(6)Collaborate with
				community organizations and groups to turn the school into a hub of community
				life.
							(7)Create a
				continuum of family engagement in education in student learning and development
				from birth to young adulthood.
							(8)Train and support
				superintendents, principals, and teachers to fully engage families in the
				education of their
				children.
							.
				(b)Written
			 policySection 1118(b)(2), as redesignated by subsection (a), is
			 amended—
				(1)in subparagraph
			 (C), by striking subsection (e) and inserting subsection
			 (f);
				(2)in subparagraph
			 (E), by striking and after the semicolon;
				(3)in subparagraph
			 (F), by striking the period at the end and inserting a semicolon; and
				(4)by adding at the
			 end the following:
					
						(G)participate in
				evaluations of the effectiveness of family engagement in education strategies
				and policies; and
						(H)participate in
				developing recommendations for creating a positive school climate and safe and
				healthy
				schools.
						.
				(c)ReservationSection
			 1118(b)(3)(A), as redesignated by subsection (a), is amended to read as
			 follows:
				
					(A)In
				generalEach local educational agency shall reserve not less than
				2 percent of its allocation under subpart 2 to carry out this section, except
				that this subparagraph shall not apply if 2 percent of such agency’s allocation
				under subpart 2 for the fiscal year for which the determination is made is
				$10,000 or
				less.
					.
			(d)DistributionSection
			 1118(b)(3)(C), as redesignated by subsection (a), is amended to read as
			 follows:
				
					(C)DistributionNot
				less than 75 percent of the funds reserved under subparagraph (A) shall be
				distributed to schools served under this
				part.
					.
			(e)Reserved
			 fundsSection 1118(b)(3), as redesignated by subsection (a), is
			 amended—
				(1)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
				(2)by inserting
			 after subparagraph (A) the following:
					
						(B)Use of
				fundsFunds reserved under subparagraph (A) may be used for the
				following:
							(i)Increasing
				capacity through establishment of a dedicated office or dedicated personnel
				within the local educational agency or at the school level for family
				engagement in education.
							(ii)Supporting
				schools and nonprofit organizations in providing professional development on
				family engagement in education for school staff, parent leadership training,
				family literacy and numeracy programs, home visitation programs, family
				volunteerism programs, and other innovative programs that meaningfully engage
				families.
							(iii)Developing and
				implementing local educational agency family engagement in education
				data-collection systems and indicators.
							(iv)Providing
				technical assistance and training to schools on the implementation and
				assessment of family engagement in education policies and practices.
							(v)Providing
				additional support to schools that have been identified for improvement under
				section 1116(b) to assist in their implementation of family engagement in
				education, including the hiring and maintenance of family engagement in
				education coordinators.
							(vi)Partnering with
				the Statewide Family Engagement Center and the applicable Local Family
				Engagement Centers or community-based organizations to identify community
				resources, services, and supports to remove economic obstacles to family
				engagement in education by meeting families’ needs.
							(vii)Supporting
				schools and eligible entities in the development and implementation of
				research-based family practices in programs that emphasize the importance of
				family engagement in education, including—
								(I)successful
				transitions from early learning to kindergarten through grade 12
				settings;
								(II)improved
				understanding of and shared responsibility for student success;
								(III)use of student
				and school data;
								(IV)importance of
				open, effective communication between schools and families;
								(V)early warning
				indicators that a student is at risk of not graduating on time;
								(VI)parent and
				community advocacy to increase parent participation; and
								(VII)improved
				understanding of the parents’ role in academic, social, and financial
				preparation for postsecondary education, including career and technical
				education.
								(viii)Assisting
				schools in the development, implementation, and assessment of family engagement
				in education plans.
							(ix)Monitoring and
				evaluating the family engagement in education policies and practices funded
				under this section.
							(x)Supporting other
				activities approved in the local education agency’s plan for improving family
				engagement in
				education.
							.
				(f)School parental
			 involvement policySection 1118(c)(1), as redesignated by
			 subsection (a), is amended in the first sentence by striking subsections
			 (c) through (f) and inserting subsections (d) through
			 (g).
			(g)Shared
			 responsibility for high student academic achievementSection
			 1118(e), as redesignated by subsection (a), is amended—
				(1)in the matter
			 preceding paragraph (1), by striking subsection (b) and
			 inserting subsection (c); and
				(2)by striking
			 paragraph (1) and inserting the following:
					
						(1)describe the
				school’s responsibility to—
							(A)provide
				high-quality curriculum and instruction in a supportive and effective learning
				environment that enables the children served under this part to meet the
				State’s student academic achievement standards, and the ways in which each
				parent will support their children’s learning, such as—
								(i)monitoring
				attendance and homework completion;
								(ii)volunteering in
				their child’s classroom or school; and
								(iii)participating,
				as appropriate, in decisions relating to the education of their children and
				positive use of extracurricular time; and
								(B)engage family
				members in the development of recommendations for student attendance,
				expectations, behavior, and school safety, including the development of
				reasonable disciplinary policies and behavioral interventions, such as the
				implementation of school-wide positive behavior interventions and supports and
				the phase-out of out-of-school suspension and expulsion;
				and
							.
				9.Prevention and
			 intervention programs for children and youth who are neglected, delinquent, or
			 at risk
			(a)State plan and
			 state agency applicationsSection 1414 (20 U.S.C. 6434) is
			 amended—
				(1)in subsection
			 (a)(1)—
					(A)in subparagraph
			 (B), by striking and after the semicolon;
					(B)by redesignating
			 subparagraph (C) as subparagraph (D); and
					(C)by inserting
			 after subparagraph (B) the following:
						
							(C)that contains an
				assurance that each child or youth serviced by the program will have a
				transition plan developed in partnership with families and aftercare providers
				that will place the child or youth on a path to career and college readiness;
				and
							;
				and
					(2)in subsection
			 (c)—
					(A)by redesignating
			 paragraphs (15) through (19) as paragraphs (17) through (21), respectively;
			 and
					(B)by inserting
			 after paragraph (14) the following:
						
							(15)describes how
				the State agency will implement family engagement in education policies and
				practices that align with section 1118;
							(16)includes an
				assurance that the State agency will establish, for each child or youth served
				under this subpart, an educational services and transition plan that is
				developed in consultation with the child or youth, family members of the child
				or youth, and the local educational agency or alternative education program
				that will receive the child or youth following their period of service under
				this
				subpart;
							.
					(b)Local
			 educational agency applicationsSection 1423 (20 U.S.C. 6453) is
			 amended—
				(1)by redesignating
			 paragraphs (9) through (13) as paragraphs (11) through (15), respectively;
			 and
				(2)by inserting
			 after paragraph (8) the following:
					
						(9)a description of
				how schools will implement family engagement in education policies and
				practices that align with the provisions of section 1118;
						(10)an assurance
				that the local educational agency will establish for each child or youth served
				under this subpart an educational services plan that is developed in
				consultation with the child or youth, family members of the child or youth, and
				the local educational agency or alternative education program receiving the
				child or youth following their period of service under this
				subpart;
						.
				(c)Program
			 requirements for correctional facilities receiving funds under this
			 sectionSection 1425 (20
			 U.S.C. 6455) is amended—
				(1)in paragraph
			 (10), by striking and after the semicolon;
				(2)by striking the
			 period at the end of paragraph (11) and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(12)prepare an
				educational services and transition plan for each child or youth served by the
				program, in partnership with families and aftercare providers, consistent with
				section 1414(a)(1)(C); and
						(13)establish for
				each child or youth residing in the facility and serviced by this subpart an
				educational services and transition plan that is developed in consultation with
				the child or youth, family members of the child or youth, and the local
				educational agency or alternative education program receiving the child or
				youth following their period of service under this
				subpart.
						.
				10.Research and
			 evaluation for family engagement in education
			(a)In
			 generalPart E of title I (20
			 U.S.C. 6491 et seq.) is amended by adding at the end the following:
				
					1505.Research and
				evaluation for family engagement in education
						(a)Development of
				metrics for family engagementNot later than 1 year after the
				date of enactment of the Family Engagement in Education Act of 2013, the
				Director of the Institute of Education Sciences, after consultation with the
				advisory committee established under subsection (b), shall develop recommended
				metrics on family engagement in education for State educational agencies that
				reserve funds under section 1005 and local educational agencies that reserve
				funds under section 1118 and provide recommendations on the integration of
				metrics into State accountability and longitudinal data systems.
						(b)Advisory
				committeeThe Secretary shall
				appoint an advisory committee, including researchers and representatives from
				national nonprofit organizations with expertise in family engagement in
				education, to make data-driven recommendations regarding metrics required under
				subsection (a).
						(c)Research for
				effective family engagement in educationFrom funds appropriated to carry out this
				subpart, the Secretary shall conduct research on effective family engagement in
				education, including through awarding grants and entering into contracts with
				eligible entities. Such research may include—
							(1)exploratory research to discover the
				underlying processes or components of family engagement in education programs
				that are associated with improved education outcomes for students;
							(2)research to—
								(A)develop culturally sensitive strategies or
				programs for improving family engagement in education; and
								(B)rigorously evaluate the impact of such
				strategies or programs on students' education outcomes; and
								(3)research to—
								(A)develop professional development programs
				intended to enable school personnel to support parental involvement in
				education; and
								(B)rigorously evaluate the impact of such
				programs on students' education
				outcomes.
								.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 1504 the following:
				
					
						Sec. 1505. Research and
				evaluation for family engagement in
				education.
					
					.
			11.High-quality
			 teachers and principals
			(a)State
			 application contentsSection 2112(b) (20 U.S.C. 6612(b)) is
			 amended by adding at the end the following:
				
					(13)A description of
				how the State educational agency will improve teacher and principal knowledge
				and skill in effectively engaging families in their children’s
				education.
					.
			(b)State
			 activitiesSection 2113(c) (20 U.S.C. 6613(c)) is amended—
				(1)by redesignating
			 paragraphs (12) through (18) as paragraphs (13) through (19), respectively;
			 and
				(2)by inserting
			 after paragraph (11) the following:
					
						(12)Training of
				teachers and principals on how to effectively engage families in their
				children's
				education.
						.
				12.DefinitionsSection 9101 (20 U.S.C. 7801) is
			 amended—
			(1)by striking
			 paragraph (32);
			(2)by redesignating
			 paragraphs (20) through (31) as paragraphs (21) through (32), respectively;
			 and
			(3)by inserting
			 after paragraph (19) the following:
				
					(20)Family
				engagement in educationThe term family engagement in
				education means a shared responsibility—
						(A)of families and
				schools for student success, in which schools and community-based organizations
				are committed to reaching out to engage families in meaningful ways and
				families are committed to actively supporting their children’s learning and
				development; and
						(B)that is
				continuous from birth through young adulthood and reinforces learning that
				takes place in the home, school, and
				community.
						.
			13.Repeal of
			 Parental Assistance and Local Family Information Centers
			(a)In
			 generalPart D of title V of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is
			 amended—
				(1)by striking subpart 16; and
				(2)by redesignating
			 subparts 17, 18, 19, 20, and 21, as subparts 16, 17, 18, 19, and 20,
			 respectively.
				(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended—
				(1)by striking the
			 item relating to subpart 16 of part D of title V;
				(2)by striking the
			 items relating to sections 5561, 5562, 5563, 5564, 5565, and 5566; and
				(3)by redesignating
			 the items relating to subparts 17, 18, 19, 20, and 21 of part D of title V, as
			 subparts 16, 17, 18, 19, and 20 of part D of title V, respectively.
				14.Conforming
			 amendmentsThe Act (20 U.S.C.
			 6301 et seq.) is amended by striking—
			(1)parental
			 involvement and parent involvement each place the terms
			 appear and inserting family engagement in education;
			(2)involvement
			 of parents each place the term appears and inserting engagement
			 of families;
			(3)parental
			 information and resource center each place the term appears and
			 inserting Statewide Family Engagement Center;
			(4)parental
			 information and resource centers each place the term appears and
			 inserting Statewide Family Engagement Centers; and
			(5)involve
			 parents each place the term appears and inserting engage
			 families.
			15.Government
			 Accountability Office study and report
			(a)Study
				(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study, and make findings and recommendations relating to compliance
			 with, and use of funds made available for, section 1118 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6318), including matters specified
			 in paragraph (2).
				(2)InclusionsThe
			 study shall include a review and analysis of—
					(A)the use of funds
			 reserved by local educational agencies for family engagement in education under
			 such section 1118;
					(B)the innovative,
			 effective, replicable, or model family engagement in education policies,
			 practices, and uses of funds of State educational agencies and local
			 educational agencies determined by the Secretary of Education to be in
			 alignment with section 1118;
					(C)any barriers to
			 State educational agencies and local educational agencies in implementing
			 section 1118;
					(D)any barriers to
			 Indian tribes and Native Hawaiian educational organizations in developing,
			 implementing, and assessing family engagement in education policies and
			 practices; and
					(E)the use of data
			 collection and reporting and outcome and assessment systems of State
			 educational agencies and local educational agencies to determine the extent to
			 which family engagement in education is implemented as described in section
			 1118.
					(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General of the United States shall prepare and submit to the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Education and the Workforce of the House of Representatives a report containing
			 the findings and recommendations resulting from the study conducted under this
			 section.
			
